Title: From George Washington to John Robinson, 27 April 1756
From: Washington, George
To: Robinson, John



[Winchester, 27 April 1756]
To John Robinson, Esquire; Speaker of The House of Burgesses.Dear Sir,

In my last I omitted to observe one thing touching the defence of our Frontiers by a chain of Forts; and it is this.
If the Province of Maryland makes no provision for its Frontiers, we shall have a long unguarded space, quite open and defenceless, from Wills Creek to the mouth of Shanandoah: where the Enemy may have (and have already given proof of) free Egress and Regress in crossing Potomack; plundering, burning, murdering and destroying, all before them—It is matter of moment, and worthy the Assemblys notice—For we

must secure that weak side, if our neighbours are so indifferent as to disregard their own safety, because of its connexion with ours—In this case, the number of Forts will be increased to two or three more. Another material point to be regarded by the Assembly; and of very great importance to the Inhabitants; is the situation of these Forts intended along the Frontiers—As I mentioned to you before, that placing them on the former outmost Frontier, would be of small service to defend the present frontier Settlements, now so remote from the former.
For the Enemy would still make incursions, and carry off their Booty with impunity, without a considerable number of men, posted at these Forts, constantly patroling in order to interrupt them. And without such defence and protection, the people will never be induced to return again to their Plantations.
Again, if the Forts are built upon the present exterior settlements, the former Lands will remain unsettled: nor need we expect that the inhabitants will extend their improvements beyond these Forts, while such disturbances continue.
I would again urge the necessity of a large and strong Fort at this Town for very cogent reasons, as I hinted in my former; it being the centre of all the public roads, and a place of the most importance on the Frontiers. I would advise its being large, as it will be the sole Refuge for the Inhabitants upon any alarm; where they may be received and protected until they can return with safety to their Plantations. And as it must be the magazine of Stores, to supply many other Forts; the Country and Soldiers with provision, ammunition, &c. it ought, of consequence, to be large and pretty strong.
Had such a place of Defence been here, it would have hindered some hundreds of Families from moving further than this, that are now lost to the County.
The women and children might have been secure while the men would have gone in a Body against the Savages—Whereas the number of men now left is so very small, that no resistance or defence can be made to any purpose. Winchester is now the farthest Boundary of this County—no inhabitants beyond it: and if measures are not taken to maintain it, we must Retreat below the Blue Ridge in a very short time.
Let me therefore recommend to yours and the Assemblys particular care, that no time be lost in this salutary proposal:

for should this panic and fear continue, not a soul will be left on this side the Ridge: and what now remain, are collected in small Forts (out of which there is no prevailing on them to stir) and every Plantation deserted.
I have exerted every power for the protection and peace of this distressed unhappy people; and used my utmost to perswade them to continue, until assistance come; though to little effect.
I have repeatedly urged Lord Fairfax to send for the Militia of the adjacent counties; and have sent myself several Expresses to hurry them on.
If the Assembly approve the Scheme of erecting a Fort here and at other places, Tools of all kinds will be wanting, and must be sent up immediately, that no time may be lost.
Carpenters from below should likewise be engaged; and every proper method for dispatching so desirable and so general a Good, as this Defence for Frederick, &c. &c.
I have now and formerly been very full upon these Topics, which I thought most conducive to the Good of the Country; and have had no other point in view but the public interest, in all my advices, my actions, and intentions: and would chuse to avoid censure in every part of my conduct, by acting agreeable to the Directions of the Assembly, the Governor, and a good conscience. So shall not for the future trouble you further on this Subject. Yours Dear Sir, &c.

G:W.
Winchester, April 27th 1756.    

